DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 3-8,  14 and new claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakayori et al (US 20190092913) in view of Kondo (20190153158), both cited in the previous Office Action.
Sakayori teaches a polyamic acid, formed from 2 , 2 ' - bis ( trifluoromethyl ) benzidine (TFMB ) and 4,4 ‘- (hexafluoroisopropylidene) diphthalic anhydride ( 6FDA) in N, N methylpyrrolidone with solid content of 20 % wt. (see Synthesis Example 1 at 0289).

Sakayori teaches that the Group C can be represented by 9,9’-bis(4-aminophenyl)fluorene residue and Group D preferably represented by 2,2’-bis(trifluoromethyl)benzidine residue.
Sakayori discloses that such cycloaliphatic components as cyclohexanetetracarboxylic acid residue or cyclopentanetetracarboxylic acid residues can be used (see claim 2).
Sakayori teaches a film for display, which based on the polyamic acid above (see 0136).
However, the reference fails to teach the ratio between aromatic and cycloaliphatic dianhydrides. 
Kondo teaches a film for display, which based on the polyamic acid above.
Kondo discloses a polyamic acid solution formed by a reaction of 65 % mol of 1,2, 3, 4- cyclobutane tetracarboxylic acid dianhydride( CBDA ), 35 % mol of 1, 3 , 3, 3 - hexafluoropropane dianhydride ( 6FDA ) and 2, 2 - bis ( trifluoromethyl ) benzidine ( TFMB ) in Dimethylformamide, at solid content of 20% (see Table 1 at 0078, Example 1).
Kondo discloses that the content of an alicyclic acid dianhydride component in a total of 100 mol % of the acid dianhydride component of the polyimide is preferably 50-80 mol %, more preferably 55-75 mol %, and even more preferably 65-75 mol %. When the amount of the alicyclic acid dianhydride is small, it tends to be difficult to achieve both good transparency and good mechanical strength in the polyimide resin. When the amount of the alicyclic acid dianhydride is large, the solubility of the polyimide resin tends to decrease. By setting the amount of the alicyclic acid dianhydride within the 
Therefore, it would have been obvious to a person of ordinary skills in the art to use 50-80 mol % of alicyclic acid dianhydride component in order to obtain a polyimide resin excellent in transparency and mechanical strength and excellent in solubility.
Sakayori teaches a film for displays (see 0136) with a total light transmittance value of 90.5 % (see Table 2 at 0298), Yellowness Index of 3.3, linear thermal expansion coefficient of 35 ppm/C and  birefringence index of 0.017 (see Example 1 at Table 5). 
However, Sakayori fails to teach all the physical properties listed in the claim 8.
It would have been obvious to a person of ordinary skills in the art to expect the same properties from Sakayori’s film modified with Kondo’s and Applicant’s film, since they prepared from the same polyamic acids.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 

Applicant submits that even though Sakayori  teaches that cardo monomer can improve composition rigidity, the reference is silent regarding  improving of  the heat resistance.

Examiner maintains the position that improved rigidity alone represents a sufficient motivation for using a  cardo structure in  Sakayori’s composition.


Applicant submits that It is hard for a person with ordinary skills to accurately select monomer with the specific structure and find the appropriate proportion from such numerous monomers.
However, a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.

Note that due to claims  amendment, rejection under 35 USC 102 and 102/103 over Kondo is withdrawn. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765